FILED
                                                                              October 26, 2022
                                                                               EDYTHE NASH GAISER, CLERK
                                                                               SUPREME COURT OF APPEALS

                            STATE OF WEST VIRGINIA                                 OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS


Larry D. Justham,
Plaintiff Below, Petitioner

vs.) No. 21-0900 (Calhoun County 21-C-3)

Gregory Laughlin, Patricia Laughlin,
and Glenna Laughlin,
Defendants Below, Respondents




                              MEMORANDUM DECISION



        Petitioner Larry D. Justham appeals the October 12, 2021, order of the Circuit Court of
Calhoun County dismissing his 2021 civil action—involving a dispute about a real estate
transaction that occurred in 2006—based upon the applicable ten-year statute of limitation and the
doctrine of laches. 1 Upon our review, we determine that oral argument is unnecessary and that a
memorandum decision affirming the circuit court’s order is appropriate pursuant to Rule 21 of the
West Virginia Rules of Appellate Procedure.

        In 2006, petitioner, an attorney then living and practicing law in Florida, and Respondent
Gregory Laughlin (“Gregory”) executed two contracts for petitioner’s purchase of real property
owned by Gregory in the Washington District of Calhoun County. 2 Pursuant to the contracts,
Gregory conveyed the real property to petitioner by a general warranty deed dated October 2,
2006. 3 The deed “EXCEPTED and RESERVED from the operation of this conveyance all of the

       1
       Petitioner is self-represented. Respondents Gregory Laughlin, Patricia Laughlin, and
Glenna Laughlin appear by counsel Charles R. Bailey and Katherine H. Arritt.
       2
         The second contract executed by the parties allowed petitioner to take possession of the
real property prior to Gregory’s delivery of a deed.
       3
         At the time of the 2006 conveyance, petitioner was married, and the deed from Gregory
reflected that petitioner’s wife was petitioner’s co-grantee. In 2007, as a part of their divorce,
petitioner’s wife conveyed her interest in the real property to him.

                                                1
oil, gas[,] and other minerals within and underlying said tract of land.” The deed was recorded in
the office of the Clerk of the Calhoun County Commission in October of 2006.

        On May 13, 2021, petitioner filed a complaint in the Circuit Court of Calhoun County
against Gregory and his wife and daughter, Respondents Patricia Laughlin (“Patricia”) and Glenna
Laughlin (“Glenna”). Petitioner asserted the following causes of action: a request for specific
performance of the 2006 contracts, breach of contract, fraud, theft, and unjust enrichment. Under
the specific performance and breach of contract counts, petitioner alleged that Gregory agreed in
the 2006 contracts to convey to him all of Gregory’s rights in the real property, including the
mineral rights, but failed to comply with that contract term. However, as a part of the fraud count,
petitioner asserted that Patricia acted as Gregory’s real estate agent 4 during the 2006 land
transaction and made fraudulent misrepresentations to petitioner “by denying that Gregory . . .
possessed any mineral rights and claiming [that] the mineral rights had been [severed] from the
property by the original owner.” Accordingly, petitioner’s complaint set forth two contradictory
allegations: (1) that the parties agreed in the 2006 contracts that Gregory’s conveyance of the real
property to petitioner would include the mineral rights, but (2) that Patricia told petitioner that
Gregory had no mineral rights to convey to him.

        Also, under the fraud count, petitioner alleged that Gregory and Patricia provided “an
altered document”—although petitioner’s complaint does not specify which document was
altered—“and communicated false information” to the attorney who prepared the 2006 deed in
which the mineral rights were reserved by Gregory. In further asserting theft and unjust
enrichment, petitioner claimed that Gregory’s retention of the mineral rights allowed respondents
to continue to enjoy those rights and the royalty payments they generated, including a series of
transactions (starting in 2017) by which Gregory transferred the mineral rights to Patricia and
Glenna. As relief, petitioner sought to require respondents to transfer the mineral rights to him and
to have the circuit court award him compensatory and punitive damages against respondents.

        Respondents filed answers denying the allegations in petitioner’s complaint, in which they
raised the applicable statutes of limitation and the doctrine of laches as defenses to his civil action.
On July 28, 2021, respondents filed a motion to dismiss petitioner’s complaint, arguing that his
action was time-barred by the applicable statutes of limitation and the doctrine of laches. Petitioner
did not file a response to the motion to dismiss, but he filed a motion seeking leave to file an
amended complaint and an amended motion seeking leave to file an amended complaint. As no
amended complaint is in the appellate record, we assume that petitioner filed those motions
without tendering to the circuit court his proposed amended complaint. 5 However, in his amended

       4
        According to respondents, Patricia acted as dual agent for petitioner and Gregory during
the 2006 land transaction.
       5
         In State v. Honaker, 193 W. Va. 51, 454 S.E.2d 96 (1994), we stated that we must “take as
non[-]existing all facts that do not appear in the [appendix] record and will ignore those issues
where the missing record is needed to give factual support to the claim.” Id. at 56 n.4, 454 S.E.2d at
101 n.4.

                                                   2
motion, petitioner argued that, if the circuit court granted him leave to amend his complaint, he
would “specifically address the issue of [the] statute[s] of limitation more precisely than in the
original complaint.”

        On October 5, 2021, the circuit court held a hearing on respondents’ motion to dismiss. At
the hearing, petitioner conceded that, under either party’s reading of the 2006 deed, he knew at the
time of that conveyance that the deed was not conveying him the mineral rights. According to
petitioner, Patricia misled him into believing that the reservation clause was West Virginia
“boilerplate” language “in deeds to show that the current seller [(Gregory)] does not have any
mineral rights to transfer.” 6

        The circuit court, by order entered on October 12, 2021, granted respondents’ motion and
dismissed petitioner’s claims at law pursuant to West Virginia Code § 55-2-1, 7 the statute of
limitation for actions to recover land, which had the longest limitation period (ten years) applicable
to the parties’ case. The circuit court found that “[n]either party contests that the conduct forming
the basis of the complaint occurred in 2006,” and petitioner did not file his complaint against
respondents until May of 2021, approximately fourteen years later. The circuit court recognized
that petitioner’s request for specific performance and (potentially) his fraud claim were claims in
equity and subject to the doctrine of laches. The circuit court determined that the doctrine of laches
barred petitioner from bringing his equitable claims, finding that petitioner’s approximately
fourteen-year delay in filing his complaint detrimentally affected respondents’ ability to defend
against the claims. Although petitioner’s request to file an amended complaint was argued by the
parties at the October 5, 2021, hearing, the circuit court did not rule on the request. Rather, the
circuit court found that its dismissal of petitioner’s action rendered moot “all other motions before
the [c]ourt.”

        Petitioner now appeals the circuit court’s October 12, 2021, order dismissing his civil
action. We review the dismissal of petitioner’s action de novo. Syl. Pt. 2, State ex rel. McGraw v.
Scott Runyan Pontiac-Buick, 194 W. Va. 770, 461 S.E.2d 516 (1995). The sufficiency of a
complaint may be tested pursuant to Rule 12(b)(6) of the West Virginia Rules of Civil Procedure.
See Newton v. Morgantown Mach. & Hydraulics of W. Va., Inc., 242 W. Va. 650, 653, 838 S.E.2d
734, 737 (2019). Rule 12(b)(6) provides that an action may be dismissed for “[a] failure to state a
claim upon which relief can be granted.”



       6
        At the October 5, 2021, hearing, petitioner stated that, in Florida, he practiced criminal
law rather than civil law.
       7
        West Virginia Code § 55-2-1 provides that “[n]o person shall make an entry on, or bring
an action to recover, any land, but within ten years next after the time at which the right to make
such entry or to bring such action shall have first accrued to himself or to some person through
whom he claims.”


                                                  3
        On appeal, petitioner argues that the circuit court should have granted his request to file an
amended complaint rather than granting respondents’ motion to dismiss his complaint based upon
the applicable ten-year statute of limitation and the doctrine of laches. Respondents counter that
the circuit court properly granted their motion to dismiss. We agree with respondents.

        Pursuant to Rule 8(c) of the West Virginia Rules of Civil Procedure, statutes of limitation
and the doctrine of laches constitute affirmative defenses. “An affirmative defense ‘will defeat the
plaintiff’s . . . claim, even if all the allegations in the complaint are true.’” Gomez v. A.C.R.
Promotions, Inc., No. 17-1048, 2019 WL 2499617, at *2 n.1 (W. Va. June 17, 2019)
(memorandum decision) (emphasis in original) (quoting Black’s Law Dictionary 509 (10th ed.
2014)).

        Here, petitioner conceded that he knew at the time of the conveyance that the deed was not
conveying him the mineral rights. We concur with the circuit court’s finding that petitioner’s
complaint was untimely, as it is undisputed that the conduct at issue occurred in 2006 but
petitioner did not file his complaint against respondents until May of 2021. While petitioner argues
that the circuit court should have granted his request to file an amended complaint, given his
concession, we find that any amendment to his complaint would have been futile. See Johnson v.
Pinson, 244 W. Va. 405, 415, 854 S.E.2d 225, 235 (2020) (finding that “[i]t is not an abuse of
discretion to deny a motion to amend if the proposed amendment would be futile”) (internal
quotations and citations omitted).

          Petitioner attempts to avoid the application of the statute of limitation by arguing that the
series of transactions (starting in 2017), by which Gregory transferred the mineral rights to Patricia
and Glenna, each represented a new breach of the 2006 contracts to convey the real property to
petitioner. We disagree, as “[a] claim for breach of contract requires proof of the formation of a
contract, a breach of the terms of that contract, and resulting damages.” Sneberger v. Morrison,
235 W. Va. 654, 669, 776 S.E.2d 156, 171 (2015) (citing Syl. Pt. 1, State ex rel. Thornhill Group,
Inc. v. King, 233 W. Va. 564, 759 S.E.2d 795 (2014)) (emphasis added). The 2006 contracts
provided that Gregory would convey the real property to petitioner, and the parties dispute whether
the contractual terms required that the conveyance include the mineral rights. Therefore, we find
that, if the 2006 contracts were breached, such breach occurred in October of 2006 when Gregory
conveyed the real property while reserving the mineral rights to himself.

        We similarly disagree with petitioner’s argument that the aforementioned series of
transactions and respondents’ continued enjoyment of the mineral rights constituted continuing
misconduct by respondents, which tolled the statute of limitation. Whichever party was the owner
of the minerals following the 2006 land transaction had the right to enjoy and transfer the mineral
rights however he pleased. Thus, we find that petitioner was injured, if at all, at the time of the
conveyance in October of 2006. By his own admission, petitioner knew in 2006 that the deed was
not conveying the mineral rights to him. Accordingly, we conclude that the circuit court properly
dismissed petitioner’s claims at law as time-barred, pursuant to West Virginia Code § 55-2-1, and
committed no error in not granting petitioner’s request to file an amended complaint.

       As noted by the circuit court, we have held that,
                                                4
               “[w]here a suit based on fraud is not for damages but seeks to rescind a
       writing or impose a trust or other equitable relief, it is not a common law action for
       fraud but is equitable in nature. Consequently, the doctrine of laches is applicable
       rather than any specific statute of limitation period.” Syllabus Point 3, Laurie v.
       Thomas, 170 W.Va. 276, 294 S.E.2d 78 (1982).

Syl. Pt. 7, Dunn v. Rockwell, 225 W. Va. 43, 689 S.E.2d 255 (2009). Petitioner alleges fraud in one
count of his complaint and asks for a corrected deed in his count asking for specific performance.
“The elements of laches consist of (1) unreasonable delay and (2) prejudice.” State ex rel. Webb v.
W. Va. Bd. of Medicine, 203 W.Va. 234, 237, 506 S.E.2d 830, 833 (1998) (quoting Province v.
Province, 196 W.Va. 473, 483, 473 S.E.2d 894, 904 (1996)).

         Due to the approximately fourteen-year gap between the parties’ 2006 land transaction and
the filing of petitioner’s action in May of 2021, we concur with the circuit court’s finding that his
delay in bringing his action was unreasonable. We further concur with the circuit court’s finding
that the delay prejudiced respondents’ ability to defend against petitioner’s claims given that
memories of witnesses fade over that length of time. Petitioner argues that his claims can be
adjudicated based upon only the contracts for his purchase of the real property and the deed
making the conveyance. However, we find that the allegations in petitioner’s complaint contradict
his argument because petitioner alleged not only that Gregory and Patricia misled him, but also
that they provided false information to the attorney who prepared the 2006 deed. Therefore, due to
the allegations of fraudulent misrepresentations, we find that witness testimony would be relevant
and potentially necessary to petitioner’s claims. Thus, we concur with the circuit court’s finding
that petitioner’s unreasonable delay in filing his action caused prejudice to respondents.
Accordingly, we conclude that the circuit court properly dismissed petitioner’s claims in equity
pursuant to the doctrine of laches.

        For the foregoing reasons, we affirm the circuit court’s October 12, 2021, order dismissing
petitioner’s civil action.

                                                                                          Affirmed.

ISSUED: October 26, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                 5